                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



DARVIN CASTRO SANTOS CIVIL ACTION

VERSUS

CRAIG WHITE, ET AL. NO.: 16-00598-BAJ-EWD


                               RULING AND ORDER

       Before the Court are Defendants Craig White, John Wells, Alien Verret, and

Ashley Martell's Motion for Summary Judgment (Doc. 70). For the reasons that

follow, Defendants' Motion is GRANTED.

   I. BACKGROUND

      A. Prison Altercation

       This matter arises from allegations of excessive force at a correctional facility.


Plaintiff is a prisoner currently incarcerated in the Louisiana State Penitentiary but

was incarcerated at Elayn Hunt Correctional Center in St. Gabriel, Louisiana at the


time of the event on which this suit is based. On January 28, 2016, around 4:30 p.m.,


Plaintiff alleges that he was walking into his dorm when he witnessed six correctional

officers beating an inmate named Charlie Morris. (Doc. 1 at p. 4). Plaintiff alleges

that he pleaded with officers to stop hitting Morris. Plaintiff alleges that the officers

told him, shut up, this is not your business. Plaintiff alleges that these same officers

then jumped on him and began to hit and kick him, knocking Plaintiff to the ground.
Plaintiff claims that he was forcefully and tightly handcuffed and thrown on an empty

metal bed. (Id.).


       Plaintiff further claims that Colonel Alien Verret ("Col. Verret") then grabbed

him by the throat and choked him while Captain Billy Verret ("Capt. Verret"),

Lieutenant Jarrod Verret ((<Lt. Verret"), Major Craig White ("Major White"), and

Captain John Wells ( Capt. Wells ) struck his face and body with their fists and

radios. (Id.). Plaintiff alleges that the officers dragged him from his dorm to another

unit while continuously beating him and causing his head to hit the poles in the

walkway. (Id.). Upon arrival to the unit, the officers allegedly threw Plaintiff to the

ground and continued to beat him.


       Plaintiff alleges that was he was placed in a shower cell alone for an extended

period of time. Plaintiff claims he sustained cuts from the beating and that his hands

were swollen from the lightness of the handcuffs (Id. at p. 5). Plaintiff alleges that

Capt Wells eventually came to the cell with Sergeant Justin Washington and ordered

him to approach the bars of the cell door to remove his handcuffs. Plaintiff claims

that when he approached the bars of the cell door, Capt. Wells sprayed him in the

face with a chemical agent and made racially charged statements. (Id.). Soon


thereafter, Plaintiffs handcuffs were removed, and Plaintiff claims he was ordered to

remove his clothing. Plaintiff alleges that Capt. Wells then sprayed the chemical

agent on his genitals and amis. (Id. at p. 6). When Plaintiff turned on the shower to

wash away the chemical agent, he claims he was ordered by Gapt. Wells to turn off


the shower and put on a jumpsuit. Capt Wells then allegedly escorted him from the
shower cell to another area where Capt. Wells retrieved a folded knife, which Plaintiff

alleges was about 5 inches long. (Id. at p. 7). Plaintiff claims that Capt. Wells cut him

and threatened to kill him with the knife.

       B. Plaintiffs Alleged Injuries from the Incident

       Plaintiff was later transported to a diagnostic center where he was cleaned up.


Plaintiff alleges that the Emergency Medical Technicians refused to stitch his hand

and face to conceal the fact that he was beaten. (Id. at p. 8). Plaintiff asserts that the

medical technicians refused to give him medicine for his pain. Plaintiff further asserts

that he was kept in isolation for three to four days while his repeated requests for

medical attention for his wounds were ignored. Plaintiff alleges that he was never

allowed to see a doctor during his time at the diagnostic center. (Id.).


       Plaintiff further alleges that he suffered acute injury and multiple serious and

prolonged injuries including, but not limited to, his anus, arm, back, chest, face,


genitals, hands, shoulder, and ribs. (Id. at p. 11). Plaintiff further alleges that he

suffered scarring on his legs and arms from the leg irons and handcuffs and has


difficulty with- sight since the incident. Plaintiff further claims that he has blood clots

in both eyes, on the back of his legs, on his face, and suffers from discomfort,


humiliation, burning in his respiratory system, mental and emotional injury, medical


expenses, and lost wages. (Id.).


      C. Prison Disciplinary Proceeding

      As a result of the altercation, Plaintiff was issued several disciplinary reports

for violations such as "aggravated disobedience", "defiance", "property destruction",
 entrance into an unauthorized area."1 On February 1, 2016, the prison disciplinary


board found Plaintiff guilty on nine rule violations. Plaintiff received a combined

sentence of isolation for a period of twenty days and the forfeiture of 180 days of good

time. Plaintiff also received the loss of canteen privileges for a period of eighteen

weeks and thirty weeks loss of phone restrictions.2


          D. Procedural History

          On September 10, 2016, Plaintiff filed a lawsuit under 42 U.S.C. §1983 (Doc.

1), alleging unreasonable use of excessive force. Plaintiff later amended Ms


Complaint (Doc. 45) to add Sgt. Washington as a defendant. Defendants responded

with an Answer (Doc. 20), denying all allegations. On August 14, 2018, Plaintiff filed

a Motion to Dismiss (Doc. 63) to dismiss Defendants Sgt. Washington, Lt. Verret, and

Lt. Troy Rogers, which the Court granted. (Doc. 69). Plaintiff filed his Second

Amended Complaint (Doc. 66) on September 17, 2018, adding Lieutenant Ashley

M.artell as a defendant. On July 22, 2019, Defendants filed this Motion for Summary

Judgment, asserting that Plaintiffs §1983 action is barred by the Heck doctrine.

        II. LEGAL STANDARD

          Pursuant to Rule 56, [t]he [C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant


is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). In determining


whether the movant is entitled to summary judgment, the Court views the facts in

the light most favorable to the non-movant and draws all reasonable inferences in



1 Doc. 71.
2 Id.
the non-movant's favor. Coleman v. Houston Independent School Dist, 113 F.3d 528,


533 (5th Cir. 1997).

       After a proper motion for summary judgment is made, the non-movant must


set forth specific facts showing there is a genuine issue for trial. Anderson v. Liberty


Lobby, Inc., 477 U.S. 242, 250 (1986). At this stage, the Court does not evaluate the

credibility of witnesses, weigh the evidence, or resolve factual disputes. Int'l


Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert. denied, 502

U.S. 1059 (1992). However, if the evidence in the record is such that a reasonable

jury, drawing all inferences in favor of the non-moving party, could arrive at a verdict


in that party's favor, the motion for summary judgment must be denied. Int'l


Shortstop, Inc., 939 F.2d at 1263.


       On the other hand, the non-movant's burden is not satisfied by some


metaphysical doubt as to the material facts, or by conclusory allegations,


unsubstantiated assertions, or a mere scintilla of evidence. Little v. LiquidAir Corp.,


37 F.3d 1069, 1075 (5th Cir. 1994). Summary judgment is appropriate if the non-

movant fails to make a showing sufficient to establish the existence of an element

essential to that party's case." Celotex Corp, v. Catrett, 477 U.S. 317, 324 (1986). In


other words, summary judgment will be appropriate only "if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with


affidavits if any, show that there is no genuine issue as to any material fact, and that

the moving party is entitled to judgment as a matter of law." Sherjnan v. Hallbauer,


455 F.2d 1236, 1241 (5th Cir. 1972).



                                           5
   III. DISCUSSION

      Federal law provides a cause of action against "every person who, under color


of any statute, ordinance, regulation, custom, or usage, of any State..., subjects, or


causes to be subjected, any citizen... to the deprivation of any rights, privileges or


immunities secured by the Constitution and laws.../' 42 U.S.C. §1983. To state a


claim under §1983, a plaintiff must: (1) allege a violation of a right secured by the

Constitution or laws of the United States, and (2) show that the deprivation was

committed by a person acting under color of state law. Southwestern Bell Telephone,


LP v. City of Houston, 529 F.3d 257, 260 (5th Cir. 2008). Although §1983 actions are

potent proceedings designed to vindicate deprived rights, they are often vulnerable

to dismissal under Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364 (1994), otherwise

known as the Heck doctrine.


      A. Heck v. Humphrey


      Defendants contend that the success of Plaintiffs claims would necessarily

implicate the validity of the prison disciplinary proceedings in which Plaintiff was

found guilty of multiple violations. Under Heck, a §1983 claim must be dismissed if

the adjudication of the claim would imply the invalidity of a plaintiffs prior criminal

convictions or sentence. Heck, 512 U.S. at 486-87. In the summary judgment analysis,


the presence of a genuine issue of material fact in the basis for the conviction does


not preclude the application of Heck. The Heck doctrine rests on the "principle that

civil tort actions are not appropriate vehicles for challenging the validity of

outstanding criminal judgments. Id. However, the constitutional violation claim will



                                           6
not be barred if the factual basis for the conviction is temporally and conceptually

distinct from the excessive force claim." Bush u. Strain, 513 F.3d 492, 498 (5th Cir.


2008).

         The Heck doctrine also applies to prison disciplinary proceedings. A conviction,

for purposes of Heck, includes a ruling in a prison disciplinary proceeding that results

in a change to the prisoners sentence, including the loss ofgood-time credits. Heck,


512 U.S, at 189. The conviction, in the prison disciplinary sense, is the finding of

guilt on the disciplinary charge, and if success of the plaintiffs §1983 claim

necessarily would imply the invalidity of that finding, then Heck bars the claim until

such time as its requirements are satisfied. Id. (citing Stone-Bey v. Barnes, 120 F.3d


718, 721 (7th Cir. 1997)). The disciplinary ruling must first be reversed, expunged, or

otherwise declared invalid.


         Plaintiff was found guilty on multiple disciplinary reports. These violations

included: (1) refusing direct verbal orders of several corrections officers for Plaintiff

to comply after being restrained; (2) striking Capt. Wells in his eyes, nose, and mouth;

(3) severely damaging Capt. Wells dentures; (4) refusing to obey direct verbal orders

to approach the bars to allow Capt. Wells to remove his restraints; (5) threatening to

kill corrections officers; (6) kicking and spitting in Lt Ashley Martell's face; (7) failing

to comply with Major White s orders to exit the tier; and (8) refusing direct verbal

orders which necessitated Capt. Wells' use of chemical agent to gain Plaintiffs

compliance. (Doc. 70-1 at p. 7).3




3 See Doc. 71, Exhibits 2, and 3, and 4.
      After a review of Plaintiff s disciplinary proceeding record, the Court finds that

a favorable verdict on Plaintiffs excessive force claim would undermine his


convictions. The facts of Plaintiffs excessive force allegation are the same as the basis


for his convictions; therefore, the facts do not differ temporally and conceptually in a

manner that permits the claim to proceed. If the Court were to rule in favor of


Plaintiff on these facts, it would directly challenge the validity of his convictions.

Plaintiff must first have his convictions reversed, expunged, or invalidated before

bringing an §1983 action on this set of facts. The Court also finds that Plaintiff has

not provided any evidence that the convictions from his disciplinary proceeding have

been reversed, expunged, or declared invalid. Thus, the Court finds that Plaintiffs


claims against Defendants are barred pursuant to the Heck doctrine.


      B. Claim for Relief Costs and Attorney's Fees

      Plaintiff seeks attorney's fees and costs pursuant to 42 U.S.C. §1988 and


punitive damages under §1983. Under §1988, the Court, in its discretion, may allow

the prevailing party a reasonable attorneys fee as part of the costs. The Court


declines to exercise its discretion to award attorneys fees, costs, and punitive


damages to Plaintiff, as he is not the prevailing party in this matter.
IV. CONCLUSION

     Accordingly,

     IT IS ORDERED that Defendants' Motion for Summary Judgment (Doc.

70) is GRANTED.

     IT IS FURTHER ORDERED that Plaintiffs claims against the remaining

Defendants are DISMISSED.




                                                    idL
                       Baton Rouge, Louisiana, this J—"day of January, 2020.




                                 JUDGE BRIA?<A^fe<CKSON
                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF LOUISIANA
